Case 20-10652-CSS Doci1_ Filed 03/18/20 Page 1 of 16

  

Fill. in-this information to identify the case:

   

United States Bankruptcy Court for the:

|
|

District of | Delaware
Gate)

Case number (if known): Chapter

 

 

Q) Check if this is an
amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 02/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Debtor's name Whited and Sons, LLC
2. All other names debtor used None
in the last 8 years
Include any assumed names,
trade names, and doing business
as names
3. Debtor’s federal Employer 47_3 045258
Identification Number (EIN) Oo
4. Debtor's address Principal place of business Mailing address, if different from principal place
of business
3155 NW 77th Avenue
Number Street Number Street
P.O. Box
Miami FL 33122
City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

County

 

Number Street

 

 

City State ZIP Code

 

5. Debtor’s website (URL) N/A

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 
Debtor Whited and Sons, LLC Case number (if known),

Case 20-10652-CSS Doci1_ Filed 03/18/20 Page 2 of 16

 

Name

6. Type of debtor

 

w Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
Q Partnership (excluding LLP)
C) other. Specify:

 

A. Check one:

7. Describe debtor’s business

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
I Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Railroad (as defined in 11 U.S.C. § 101(44))

Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

QO Clearing Bank (as defined in 11 U.S.C. § 781(3))

&) None of the above

B. Check all that apply:

) Tax-exempt entity (as described in 26 U.S.C. § 501)

C) Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C) investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See

http://www.uscourts.gov/four-digit-national-association-naics-codes .
5 2 4 2

 

8. Under which chapter of the Check one:

Bankruptcy Code is the

debtor filing?

K) Chapter 7
Q Chapter 9
QO Chapter 11. Check all that apply:

QO) Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

C) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

Othe debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it
chooses to proceed under Subchapter V of Chapter 11.
QO Aplanis being filed with this petition.

Q Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

Q) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

() The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

 

12b-2.
Q Chapter 12
9. Were prior bankruptcy cases J No

filed by or against the debtor

within the last 8 years? Q Yes. District When Case number
MM/ DD/YYYY

If more than 2 cases, attach a a

separate list. District When Case number
MM/ DD/YYYY

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-10652-CSS Doci1_ Filed 03/18/20 Page 3 of 16

Debtor __Whited and Sons, LLC Case number (it known),

Name

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

OQ No See attached
Yes. Debtor Relationship

District When
MM / DD /YYYY

Case number, if known

 

 

11, Why is the case filed in this
district?

Check aif that apply:

&) Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

CIA bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

No
Q) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)

CY it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C) It needs to be physically secured or protected from the weather.

C2) It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

CJ Other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?

C1 No

CI Yes. Insurance agency

 

Contact name

 

Phone

 

| and administrative information

13. Debtor's estimation of
available funds

Check one:

CJ Funds will be available for distribution to unsecured creditors.
After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

14, Estimated number of
creditors

Mi 1-49 QO) 1,000-5,000 ( 25,001-50,000

CQ 50-99 (2 5,001-10,000 CI 50,001-100,000
CI 100-199 CQ) 10,001-25,000 CJ More than 100,000
( 200-999

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

 
Case 20-10652-CSS Doci1 Filed 03/18/20 Page 4 of 16

 

 

 

 

Debtor Whited and Sons, LLC Case number (i known,
Name
. 1 $0-$50,000 Cd $1,000,001-$10 million CI $500,000,001-$1 billion
15. Estimated assets ©) $50,001-$100,000 ©) $10,000,001-$50 million ©) $1,000,000,001-$10 billion
LJ $100,001-$500,000 C4 $50,000,001-$100 million C) $10,000,000,001-$50 billion
LJ $500,001-$1 million LJ $100,000,001-$500 million 1 More than $50 billion
. oo O) $0-$50,000 C $1,000,001-$10 million CJ $500,000,001-$1 billion
16. Estimated liabilities Q $50,001-$100,000 Q $10,000,001-$50 million 2 $1,000,000,001-$10 bition
LJ $100,001-$500,000 $50,000,001-$100 million (3 $10,000,000,001-$50 billion
C} $500,001-$1 million (2 $100,000,001-$500 million (2 More than $50 billion

 

TE cues for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of aa
petition.
debtor

[have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 03/18/2020
MM /DD /YYYY

x /s/ Gregory J. Hoeg Gregory J. Hoeg

Signature of authorized representative of debtor Printed name

 

Title Chief Restructuring Officer

 

 

18, Signature of attorney x /s/ Jody C. Bariliare Date 03/18/2020
Signature of attorney for debtor MM /DD /YYYY

 

Jody C. Barillare
Printed name

Morgan, Lewis & Bockius LLP

 

 

 

 

 

 

 

Firm name

The Nemours Building, 1007 N. Orange Street, Suite 501

Number Street

Wilmington DE 19801

City State ZIP Code

302.574.7294 jody.barillare@ morganlewis.com
Contact phone Email address

5107 Delaware

Bar number State

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4

 
Case 20-10652-CSS Doci1 Filed 03/18/20 Page 5 of 16

WHITED AND SONS, LLC
CLUTCH ANALYTICS, LLC
WINDHAVEN UNDERWRITERS, LLC
WINDHAVEN SELECT, LLC
CLUTCH WHOLESALE INSURANCE AGENCY, LLC
WINDHAVEN CLAIMS MANAGEMENT, LLC
WINDHAVEN INSURANCE SERVICES, LLC
THE HEARTH INSURANCE GROUP, LLC
WINDHAVEN TOP INSURANCE HOLDINGS LLC
WINDHAVEN NATIONAL HOLDING COMPANY
WINDHAVEN INSURANCE HOLDINGS CORPORATION
(collectively, the “Companies”)

 

Action by Written Consent
of the
Sole Manager and Sole Director

 

March 3, 2020

The undersigned, being the sole manager and the sole director, as applicable (the
“Manager”), of the Companies, does hereby consent to, approve and adopt the following
resolutions:

WHEREAS, Alvarez and Marsal (“A&M”), financial advisor to the Companies, and
Gregory Hoeg, Chief Restructuring Officer of the Companies, and senior management have
presented to the Manager and the Board of Directors (the “Board”) of Whited and Sons, LLC
(“W&S”) the assets, liabilities, financial and operational condition of W&S and the remaining
Companies, and W&S’s and such Companies’ business and prospects, and the Manager and the
Board have reviewed and considered such information;

WHEREAS, the Manager and the Board have received, reviewed and considered the

recommendations of A&M, senior management and the Companies’ legal, financial and other
advisors as to the relative risks and benefits of pursuing bankruptcy cases for the Companies under

the provisions of Title 11 of the United States Code (the “Bankruptcy Code”);

WHEREAS, the Board has recommended that W&S file a petition seeking relief under
chapter 7 the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware

(the “Bankruptcy Court”);

WHEREAS, the Manager has considered available alternatives to liquidation and has
determined, with the benefit of advice from the Companies’ senior management, legal, financial
and other advisors, that it is desirable and in the best interests of the Companies and their respective
creditors, employees and other interested parties, that the Companies file petitions seeking relief
under chapter 7 the Bankruptcy Code;

 
Case 20-10652-CSS Doci1 Filed 03/18/20 Page 6 of 16

WHEREAS, the Manager has determined that it is desirable and in the best interests of the
Companies to retain Morgan, Lewis & Bockius LLP, with offices at, among other places, 1007 N.
Orange Street, Suite 501, Wilmington, Delaware, 19801, as bankruptcy counsel;

NOW, THEREFORE, BE IT RESOLVED, that the Companies shall be, and hereby are,
authorized, empowered and directed to file a voluntary petition for relief pursuant to chapter 7 of
the Bankruptcy Code in the Bankruptcy Court; and it is further

RESOLVED, that the law firm of Morgan, Lewis & Bockius LLP, is hereby employed
under an advance payment as bankruptcy counsel for the Companies; and it is further

RESOLVED, that the appointment of Gregory Hoeg as Chief Restructuring Officer of the
Companies, with the power and authority to act in such capacity, as of November 25, 2019, is
hereby confirmed; and it is further

RESOLVED, that Gregory Hoeg, Chief Restructuring Officer of the Companies, and
Susan Wollenberg, Chief Financial Officer of W&S (together, the “Authorized Persons”), are each
authorized, empowered and directed, on behalf of the Companies, to execute and verify a petition
in the name of each of the Companies under Chapter 7 of the Bankruptcy Code (the “Petition”)
and to cause the Petition to be filed in the Bankruptcy Court at such time as such Authorized Person
shall determine; and it is further

RESOLVED, that the Authorized Persons are each authorized, empowered and directed
to (i) execute, verify and file or cause to be filed all necessary documents, including but not limited
to all petitions, affidavits, schedules, motions, lists, applications, pleadings and other papers
necessary, proper or desirable in connection with the foregoing; (ii) employ and retain all
assistance by legal counsel, financial advisors, and/or other professionals; and (iii) take any and
all other actions that such Authorized Person deems necessary, proper or desirable in connection
with the Chapter 7 cases contemplated hereby, with a view to the successful prosecution of such
cases; and it is further

RESOLVED, that any person dealing with the Authorized Persons in connection with any
of the foregoing matters shall be conclusively entitled to rely upon the authority of each
Authorized Person and by such Authorized Person’s execution of any instrument, certificate,
notice or document, the same shall be a valid and binding obligation of each of the Companies
enforceable in accordance with its terms; and it is further

RESOLVED, that each Authorized Person has the full authority to act on behalf of each
of the Companies and pay all necessary and reasonable fees and expenses incurred in connection
with the actions and transactions contemplated by these resolutions; and it is further

RESOLVED, that any and all actions, whether previously or subsequently taken by each
Authorized Person or any other officer of the Companies, in connection with the chapter 7 cases
contemplated hereby, shall be, and the same hereby are, in all respects, ratified, approved and
confirmed; and it is further

DB1/ 112699710.6 2

 
Case 20-10652-CSS Doci1_ Filed 03/18/20 Page 7 of 16

RESOLVED, that the resolutions adopted herein shall take effect immediately.

[Signature Page Follows.]

DB1/ 112699710.6 3

 
Case 20-10652-CSS Doci1 Filed 03/18/20 Page 8 of 16

IN WITNESS WHEREOF, the undersigned has executed this Action by Written Consent
as of the date first set forth above.

 

[Signature Page to Action by Written Consent]

 
Case 20-10652-CSS Doci1 Filed 03/18/20 Page 9 of 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

 

 

 

 

 

 

In re: Chapter 7

Whited and Sons, LLC, Case No. 20-
Debtor.

In re: Chapter 7

Clutch Analytics, LLC, Case No. 20-

Debtor.

In re: Chapter 7

Clutch Wholesale Insurance Agency, LLC, Case No. 20-
Debtor.

In re: Chapter 7

Windhaven Claims Management, LLC, Case No. 20-
Debtor.

In re: Chapter 7

Windhaven National Holding Company, Case No. 20-—
Debtor.

 

 

DB1i/ 113008067.1

 
Case 20-10652-CSS Doc1

 

In re:
The Hearth Insurance Group, LLC,

Debtor.

 

In re:
Windhaven Top Insurance Holdings LLC,

Debtor.

 

 

Tn re:
Windhaven Insurance Services, LLC,

Debtor.

 

 

In re:
Windhaven Underwriters, LLC,

Debtor.

 

 

In re:
Windhaven Select, LLC,

Debtor.

 

 

Filed 03/18/20 Page 10 of 16

Chapter 7

Case No. 20-

Chapter 7

Case No. 20-10524

Chapter 7

Case No. 20-10525

Chapter 7

Case No. 20-10526

Chapter 7

Case No. 20-10527

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that my firm,
Morgan, Lewis & Bockius LLP (“Morgan Lewis”) is counsel to the above-captioned debtors

 
Case 20-10652-CSS Doc1 Filed 03/18/20 Page 11 of 16

(collectively, the “Debtors”)' and that compensation paid to Morgan Lewis within one year
before the filing of the petition in bankruptcy, or agreed to be paid to Morgan Lewis, for services
rendered or to be rendered on behalf of the Debtors is as follows:

For legal services, Morgan Lewis has agreed to accept........c..cccccsccccceceecececcecascans $100,000?
Prior to the filing of this statement, Morgan Lewis has received................0eceececens $1,250,000°
Balance Due........... cece cee cee secc cece eceeeeceeeceeeeueseececuseeesceesssussrecesncaeeeeeneuceeeeeueass $0

2. The source of the compensation paid to Morgan Lewis was Whited and Sons, LLC.

3. Morgan Lewis has not agreed to share the above-disclosed compensation with any other
person unless they are a partner, counsel, or associate of Morgan Lewis.

4. In return for the above-disclosed fee, Morgan Lewis has agreed to pay the filing fees
required to commence these bankruptcy cases and has further agreed to render legal services
relating to these bankruptcy cases, including:

a. Analysis of the Debtors’ financial situation, and rendering advice to the Debtors
in determining whether to file bankruptcy petitions;

b. Preparation and filing of voluntary petitions in bankruptcy and certain other
documents that may be required; and

c. Representation of the Debtors at the meeting of creditors, and any adjourned
hearings thereof.

5. By agreement with the Debtors, the above-disclosed fee does not include the
representation of the Debtors in adversary proceedings and other contested bankruptcy matters.

 

' Windhaven Top Insurance Holdings LLC; Windhaven Insurance Services, LLC; Windhaven Underwriters, LLC;
and Windhaven Select, LLC filed petitions in bankruptcy on March 5, 2020. The remaining Debtors are filing
petitions on March 18, 2020.

? This amount covers legal services for each of the Debtors. When allocated ratably across the Debtors, the amount
is approximately $9,091 per Debtor.

3 The vast majority of this amount was for legal services unrelated to the Debtors’ bankruptcy cases. Approximately
$72,000 has been received for legal services rendered in contemplation of or in connection with the bankruptcy
cases.
Case 20-10652-CSS Doc1_ Filed 03/18/20 Page 12 of 16

CERTIFICATION

I hereby certify that the foregoing is a complete statement of any agreement or arrangement for
payment to Morgan Lewis for representation of the Debtors in these bankruptcy cases.

Dated: March 18, 2020 MORGAN, LEWIS & BOCKIUS LLP

fs/ Jody C. Barillare

John V. Gorman (Del. Bar No. 6599)
Jody C. Barillare (Del. Bar No. 5107)
Kelsey A. Bomar (Del. Bar No. 6641)
Morgan, Lewis & Bockius LLP

The Nemours Building

1007 North Orange St., Suite 501

Tel: 302-574-3000

Fax: 302-574-3001

E-mail: john.gorman@morganlewis.com
E-mail: jody.barillare@morganlewis.com
E-mail: kelsey.bomar@morganlewis.com

 
Case 20-10652-CSS Doc1_ Filed 03/18/20 Page 13 of 16

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 7
Whited and Sons, LLC, Case No. 20-

Debtor.

 

 

STATEMENT OF CORPORATE OWNERSHIP (RULE 7007.1)

I, Gregory Hoeg, Chief Restructuring Officer of Whited and Sons, LLC, hereby certify
that the following is a (are) corporation(s), other than the debtor or a governmental unit, that
directly or indirectly own(s) 10% or more of any class of the corporation’s (s’) equity interests,
or state that there are no entities to report under Federal Rule of Bankruptcy Procedure 7007.1:

Whited Family Trust

c/o Jimmy Whited

3650 Klebba Ln
Miami, FL 33133

Dated: March 18, 2020

By: Geers, thoes.
realy FG ©

Chief Restructuring Officer

DB1/ 112699891.1
Case 20-10652-CSS Doc1 Filed 03/18/20 Page 14 of 16

Schedule of Affiliate Cases to be Filed

The following cases are being filed simultaneously:

1.

Clutch Analytics, LLC
3155 NW 77th Avenue
Miami, FL 33122

District: United States Bankruptcy Court for the District of Delaware
Relationship: Affiliate
Date: March 18, 2020

Clutch Wholesale Insurance Agency, LLC
3155 NW 77th Avenue
Miami, FL 33122

District: United States Bankruptcy Court for the District of Delaware
Relationship: Affiliate
Date: March 18, 2020

. Windhaven Claims Management, LLC

3155 NW 77th Avenue
Miami, FL 33122

District: United States Bankruptcy Court for the District of Delaware
Relationship: Affiliate
Date: March 18, 2020

Windhaven National Holding Company
3155 NW 77th Avenue
Miami, FL 33122

District: United States Bankruptcy Court for the District of Delaware
Relationship: Subsidiary
Date: March 18, 2020

The Hearth Insurance Group, LLC
3155 NW 77th Avenue
Miami, FL 33122

District: United States Bankruptcy Court for the District of Delaware
Relationship: Subsidiary
Date: March 18, 2020

DBI/ 112747200.1

 
Case 20-10652-CSS Doc1_ Filed 03/18/20 Page 15 of 16

The following cases were filed on March 5, 2020

1. Windhaven Underwriters, LLC
3155 NW 77th Avenue
Miami, FL 33122

District: United States Bankruptcy Court for the District of Delaware
Relationship: Affiliate
Date: March 5, 2020

2. Windhaven Select, LLC
3155 NW 77th Avenue
Miami, FL 33122

District: United States Bankruptcy Court for the District of Delaware
Relationship: Affiliate
Date: March 5, 2020

3. Windhaven Insurance Services, LLC
3155 NW 77th Avenue
Miami, FL 33122

District: United States Bankruptcy Court for the District of Delaware
Relationship: Subsidiary
Date: March 5, 2020

4. Windhaven Top Insurance Holdings LLC
3155 NW 77th Avenue
Miami, FL 33122

District: United States Bankruptcy Court for the District of Delaware
Relationship: Subsidiary
Date: March 5, 2020

DB1/ 112747200.1 2

 
Case 20-10652-CSS Doc1_ Filed 03/18/20

Greenberg Traurig, PA

401 East Las Olas Blvd
Suite 20@06

Fort Lauderdale, FL 33301

PricewaterhouseCoopers LLP
P.O. Box 932011
Atlanta, GA 31193

Midtown Madison Management LLC
78@ Third Avenue, 27th Floor
New York, NY 10017

Atalaya Special Opportunities Fund VII LP
78@ Third Avenue, 27th Floor
New York, NY 10017

Greenlight Reinsurance, Ltd.
65 Market St., Suite 1207
Jasmine Court, Camana Bay

Greenlight Reinsurance, Ltd.
P.O. Box 31110, KY1-1205
Grand Cayman, Cayman Islands

Hugh O'Donnell
The Palms, 4 Cut Road
St Georges, Bermuda GE@4

Ted Dew
51 Twinbrooks Trail
Chester, NJ 07930

Eliott "Bo" Backerman
15103 McKnitt Lane
Charlotte, NC 28277

Division of Rehabilitation and Liquidation

Attention: Liquidator of Windhaven Insurance Company
325 John Knox Road

Atrium Building, Suite 101

Tallahassee, FL 32303

Page 16 of 16

 
